Citation Nr: 0935191	
Decision Date: 09/18/09    Archive Date: 09/23/09

DOCKET NO.  05-16 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a right knee 
disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army 
from August 1955 to November 1957. 
This matter is before the Board of Veterans' Appeals (the 
Board) on appeal of a  May 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois which, in part, declined to reopen the 
Veteran's previously denied claim of entitlement to service 
connection for degenerative joint disease of the right knee.  
The Veteran disagreed with that decision and perfected this 
appeal.

In March 2008, the Board reopened the Veteran's claim based 
on the submission of new and material evidence.  The Board 
then remanded the claim for further evidentiary development, 
specifically for a medical examination of the Veteran's right 
knee.  The Veteran failed to report to the examination.  

In January 2009, upon the Veteran's showing of good cause for 
his absence at the examination, the Board remanded the 
Veteran's claim a second time for another medical 
examination, which took place in March 2009.  Subsequently, 
the Appeals Management Center (AMC) readjudicated the 
Veteran's claim in a July 2009 supplemental statement of the 
case (SSOC).  The Veteran's claims file has been returned to 
the Board for further appellate review.  

Issue not on appeal  

In its January 2009 decision, the Board denied the Veteran's 
request to reopen his previously-denied claim of entitlement 
to service connection for bipolar disorder.  The Board's 
decision is final.  See 38 C.F.R. § 20.1100 (2008).  


FINDING OF FACT

The competent medical evidence of record does not support a 
finding that a relationship exists between the Veteran's 
currently diagnosed right knee disability and his military 
service.



CONCLUSION OF LAW

The Veteran's right knee disability was not incurred in or 
aggravated by active military service, and may not be so 
presumed.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran claims entitlement to service connection for a 
right knee disability.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision.

Stegall concerns

As noted above, the Board remanded the Veteran's right knee 
claim in March 2008 and again January 2009 in order to afford 
the Veteran a VA examination.  

Per the instructions of the Board's March 2008 remand, the 
agency of the agency of original jurisdiction (AOJ) scheduled 
the Veteran for an examination on July 12, 2008.  The Veteran 
failed to report for the examination.  Subsequently, the 
Veteran's representative submitted a statement to the Board 
acknowledging the Veteran's absence from his scheduled 
examination.  The Veteran's representative explained that 
Veteran never received notice of the examination date because 
he was in a nursing home at the time, not living at his 
address of record with the VA.  See the Veteran's December 
17, 2008 Post-Remand Brief, page 2.  

Accordingly, in January 2009, the Board found that the 
Veteran had shown good cause [as is required under 38 C.F.R. 
§ 3.655] as to why he failed to report to this examination.  
The Board remanded the claim a second time for a VA 
examination.
Pursuant to the Board's January 2009 remand instructions, a 
VA examination was performed in March 2009, and the Veteran's 
claim was readjudicated via the July 2009 SSOC.  

Accordingly, the Board's remand instructions have been 
complied with.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998) [where the remand orders of the Board are not complied 
with, the Board errs as a matter of law when it fails to 
ensure compliance].

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009).  The 
VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2008).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.


Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  The Board 
observes that the Veteran was informed of the evidentiary 
requirements for service connection in a letter from the RO 
dated April 13, 2003, including evidence of "a relationship 
between your disability and an injury, disease, or event in 
military service."  

Crucially, the RO informed the Veteran of VA's duty to assist 
him in the development of his claim in the above-referenced 
April 2003 letter, whereby the Veteran was advised of the 
provisions relating to the VCAA.  Specifically, the Veteran 
was advised in the letter that VA would assist him with 
obtaining relevant records from any Federal agency, to 
include service medical records, other military records, and 
medical records at VA hospitals.  The Veteran was also 
advised in the letter that a VA examination would be provided 
if necessary to decide his claim.  The April 2003 letter also 
informed the Veteran that VA would make reasonable efforts to 
obtain private records not held by a Federal agency.  

The Veteran was additionally provided with the "give us 
everything you've got" requirement contained in 38 C.F.R. 
§ 3.159(b) in a March 2006 letter from the RO.  However, the 
Board notes that 38 C.F.R. § 3.159 was revised, effective May 
30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The 
amendments [which apply to applications for benefits pending 
before VA on, or filed after, May 30, 2008], among other 
things, removed the notice provision requiring VA to request 
the veteran to provide any evidence in the veteran's 
possession that pertains to the claims.  See 38 C.F.R. 
§ 3.159(b)(1).  

Finally, there has been a significant Court decision 
concerning the VCAA which is pertinent to the Veteran's 
claim.  In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the 
Court observed that a claim of entitlement to service 
connection consists of five elements: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a claim is 
comprised of five elements, the notice requirements of 
section 5103(a) apply generally to all five elements of that 
claim.  Therefore, upon receipt of an application for a 
service connection claim, section 5103(a) and section 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim.  This 
includes notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  

In this case, element (1) is not at issue, and the Veteran 
was provided appropriate notice as to elements (2) and (3) as 
detailed above.  The Veteran was provided specific notice as 
to elements (4) and (5), degree of disability and effective 
date, in the above-referenced March 20, 2006 letter from the 
RO.  In any event, because the Veteran's claim is being 
denied, elements (4) and (5) are moot.

The Board notes that the Veteran was not provided complete 
notice of the VCAA prior to the initial adjudication of his 
claim in May 2003.  The Board is of course aware of the 
Court's decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), which appears to stand for the proposition that VCAA 
notice must be sent prior to adjudication of an issue by the 
RO.  Crucially, following the issuance of the March 2006 
Dingess letter, the Veteran was allowed the opportunity to 
present evidence and argument in response.  The Veteran's 
claim was readjudicated in October 2007, October 2008, and 
January 2009 SSOCs.  See Overton v. Nicholson, 20 Vet. App. 
427, 437 (2006) [a timing error may be cured by a new VCAA 
notification followed by a readjudication of the claim].  The 
Veteran has pointed to no prejudice or due process concerns 
arising out of the timing of the VCAA notice.  The Board 
accordingly finds that there is no prejudice to the Veteran 
in the timing of the VCAA notice.

In short, the record indicates that the Veteran received 
appropriate notice pursuant to the VCAA.  There is no 
indication that there exists any evidence which could be 
obtained which would have an effect on the outcome of this 
case as to this issue. Therefore, no further VCAA notice is 
necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001) [VCAA notice not required where there is no reasonable 
possibility that additional development will aid the 
appellant].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  
In particular, the Veteran's VA treatment records, private 
treatment records, and a "buddy" statement from a fellow 
servicemember have been associated with the Veteran's claims 
folder.  

Additionally, as the Board will discuss in detail in its 
analysis below, the Veteran was provided with a VA 
examination in March 2009.  The report of this examination 
reflects that the examiner reviewed the Veteran's past 
medical history, recorded his current complaints, conducted 
an appropriate physical examination and rendered appropriate 
diagnoses and opinions consistent with the remainder of the 
evidence of record.  The Board therefore concludes that the 
examination is adequate for rating purposes.  See 38 C.F.R. § 
4.2 (2008).  The Veteran and his representative have not 
contended otherwise.

It appears from the record that the Veteran's service 
treatment records are missing.  The Board is cognizant of 
Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999), wherein the 
Court elaborated on the VA's responsibility to obtain a 
veteran's service treatment records.  The Board finds, 
however, that no useful purpose would be served in remanding 
this matter for more development.  In this case, the RO has 
attempted to locate the Veteran's service treatment records.  
The RO first submitted a request to the NPRC in March 1992, 
asking for the Veteran's complete medical record.  In April 
1992, the NPRC responded that there are no service treatment 
records on file, and that the Veteran's records were "fire 
related."  This refers to a July 1973 fire at the NPRC.  

There is no indication that any of the Veteran's service 
treatment records still exist.  See the September 24, 2007 
Formal Finding on the Unavailability of Service Medical 
Records.  The Board observes that, where records are 
unavailable, "VA has no duty to seek to obtain that which 
does not exist."  See Counts v. Brown, 6 Vet. App. 473, 477 
(1994); Porter v. Brown, 5 Vet. App. 233, 237 (1993).  VA's 
efforts to obtain service department records shall continue 
until the records are obtained or unless it is reasonably 
certain that such records do not exist or that further 
efforts to obtain those records would be futile].  So it is 
in this case.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2008).  The Veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  He 
has retained the services of a representative, and has 
declined the option of a personal hearing.  

Accordingly, the Board will proceed to a decision.
Relevant law and regulations

Service connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131 (West 2002);       38 C.F.R. § 
3.303 (2008). 

For chronic disorders, including arthritis, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309(a) (2008). 

Notwithstanding the above, service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 U.S.C.A. § 
1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2008).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Continuity of symptomatology

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of an evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. § 3.303(b) (2008).

When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  See 38 C.F.R. 
§ 3.303(b) (2008); see also Savage v. Gober, 10 Vet. App. 
488, 495-496 (1997). 
In Voerth v. West, 13 Vet. App. 117, 120 (1999), the Court 
stated that in Savage it had clearly held that 38 C.F.R. § 
3.303 does not relieve the claimant of his burden of 
providing a medical nexus.

Analysis

Initial matter - missing service records

The Board notes that the Veteran's service treatment records 
are missing.  The Court has held that in cases where records 
once in the hands of the Government are lost, the Board has a 
heightened obligation to explain its findings and conclusions 
and to consider carefully the benefit-of-the-doubt rule.  See 
O'Hare v. Derwinski, 
1 Vet. App. 365, 367 (1991).  The Board's analysis of the 
Veteran's claims has been undertaken with this heightened 
duty in mind.

The case law does not, however, lower the legal standard for 
proving a claim for service connection but rather increases 
the Board's obligation to evaluate and discuss in its 
decision all of the evidence that may be favorable to the 
Veteran.     See Russo v. Brown, 9 Vet. App. 46 (1996).

Moreover, there is no presumption, either in favor of the 
claimant or against VA, arising from missing records.  See 
Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) [the 
Court declined to apply an "adverse presumption" where 
records have been lost or destroyed while in Government 
control which would have required VA to disprove a claimant's 
allegation of injury or disease in service in these 
particular cases].

In any event, as will be discussed below the outcome of this 
case hinges not on whether an injury took place in service, 
but rather the relationship between that injury and the 
Veteran's current disability.  The loss of the service 
treatment reports, although regrettable, has n impact on the 
crucial matter of medical nexus.

Discussion

As noted above, in order for service connection to be 
granted, three elements must be present: (1) a current 
disability; (2) in-service incurrence of disease or injury; 
and (3) medical nexus between the first two elements.  See 
Hickson, supra.

With respect to Hickson element (1), current disability, the 
March 2009 VA examiner diagnosed the Veteran with 
"[d]egenerative joint disease and total knee replacement of 
the right knee."  See the April 27, 2009 VA examiner's 
addendum report [which completed a report originally dictated 
by the VA examiner on the date of the Veteran's examination, 
March 27, 2009].  Accordingly, the Board finds that Hickson 
element (1) is satisfied.

In essence, the Veteran claims that his current right knee 
disability is due to injuries he incurred during his active 
duty military service.  See the Veteran's December 2008 Post-
Remand Brief, page 2.  

With respect to in-service injury, the Veteran has testified 
that he landed wrong on his knee during basic training, and 
was subsequently struck on the right knee.      See a 1997 RO 
hearing transcript, pages 2 and 4.  In support of his claim, 
he has submitted a "buddy" statement from a fellow service 
member, who asserts that he served with the Veteran, and that 
the Veteran indeed was struck in the right knee during 
training, placed on "light duty," and wore a cast briefly.  
See the March 18, 2003 statement of W.H.  The Board notes 
that lay evidence is competent if it conveys matters that can 
be observed and described by a lay person.  See 38 C.F.R. § 
3.159(a)(2); see also Barr v. Nicholson, 21 Vet. App. 303 
(2007).  The Board finds the Veteran's testimony and W.H.'s 
statement to be credible evidence showing that the Veteran 
injured his right knee in service.  Accordingly, Hickson 
element (2) is also satisfied.  

The Board adds that there is no evidence of arthritis of the 
right knee in service or within the one year presumptive 
period after service.  See 38 C.F.R. §§ 3.307, 3.309.  
Contrary to the assertions of the Veteran's representative 
[see the August 3, 2009 Post-Remand Brief, page 3], the 
earliest radiological finding of degenerative joint disease 
in the Veteran's claims file is dated December 9, 1995, more 
than three decades after the Veteran's separation from 
service.    

With respect to crucial Hickson element (3), medical nexus, 
after a thorough review of the Veteran's prior medical 
history and physical examination results, the March 2009 VA 
examiner concluded that "it is less likely than not (less 
than a 50 % probability) that the veteran's degenerative 
joint disease and subsequent total knee replacement of the 
right knee were related to military service."  The VA 
examiner reasoned that "the length of time on the veteran's 
claimed type of injury with the sparsity of medical treatment 
and severity of findings in 1995 preclude a cause-and-effect 
relationship."  The examiner concluded that the Veteran's 
degenerative knee disease "would be commensurate with the 
veteran's age" in addition to "a recent amputation of the 
left lower extremity due to a blood clot . . . not related to 
his in-service military time."             See the April 27, 
2009 VA examiner's report, page 2. 

There is no competent medical evidence to the contrary.  The 
Veteran has been accorded ample opportunity to furnish 
medical and other evidence in support of his claims; he has 
not done so.  See 38 U.S.C.A. § 5107 (West 2002) [it is a 
claimant's responsibility to support a claim of entitlement 
to VA benefits].

To the extent that the Veteran or his representative now 
contend that a medical relationship exists between his 
current knee disability and service, their opinions are 
entitled to no weight of probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 491, 494-5 (1992); see also 38 C.F.R. 
§ 3.159 (a)(1) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions].  Any such statements offered in 
support of the Veteran's claim do not constitute competent 
medical evidence and cannot be accepted by the Board.  See 
also Cromley v. Brown, 7 Vet. App. 376, 379 (1995).

The Veteran appears to contend that he experienced right knee 
arthritis in service and continuously thereafter.  See the 
August 2009 Post-Remand Brief, pages 2 and 3.  The Board is 
of course aware of the regulatory provision concerning 
continuity of symptomatology, set out above.  However, 
supporting medical evidence of continuity of symptomatology 
is required.  See Voerth v. West, 13 Vet. App. 117, 120-121 
(1999) [there must be medical evidence on file demonstrating 
a relationship between the veteran's current disability and 
the claimed continuous symptomatology, unless such a 
relationship is one as to which a lay person's observation is 
competent].  Such evidence is lacking in this case.  

Specifically, there is no competent medical evidence of any 
right knee disability for decades after service.  Indeed, as 
noted above, the Veteran's degenerative joint disease was not 
diagnosed until December 1995, more than 37 years following 
his separation from service.  See Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000) [noting that it was proper to 
consider a claimant's entire medical history, including the 
lengthy period of absence of complaint with respect to the 
condition he now raised]; see also Mense v. Derwinski, 1 Vet. 
App. 354, 356 (1991) [affirming Board where it found that a 
claimant failed to account for the lengthy time period after 
service for which there was no clinical documentation of the 
claimed condition].  

While the Board recognizes that the Veteran is competent to 
testify as to his own observable symptomatology [see Barr, 
supra], any contentions by the Veteran that he experienced 
right knee arthritis continually since service are outweighed 
by the lack of objective evidence of any such symptomatology 
for decades after service.  See Curry v. Brown, 7 Vet. App. 
59, 68 (1994) [contemporaneous evidence has greater probative 
value than history as reported by the veteran].  Accordingly, 
service connection cannot be established by continuity of 
symptomatology.  

Hickson element (3) has not been met, and the Veteran's claim 
fails on this basis alone.



Conclusion

In summary, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the Veteran's claim of entitlement to service connection for 
a right knee disability.  Contrary to the assertions of the 
Veteran's representative [see the August 2009 Post-Remand 
Brief, page 3], the benefit of the doubt rule is not for 
application because the evidence is not in relative 
equipoise.  Accordingly, the benefit sought on appeal is 
denied.


ORDER

Entitlement to service connection for a right knee disability 
is denied.  



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


